Citation Nr: 1738042	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Evaluation of posttraumatic stress disorder with major depressive disorder and cognitive disorder, due to traumatic brain injury and alcohol abuse in remission, evaluated as 30 percent disabling as of April 29, 2008; 70 percent disabling as of July 24, 2010; 100 percent disabling from September 27, 2010 to November 30, 2010; 70 percent disabling as of December 1, 2010; and 100 percent disabling as of January 27, 2011.

2.  Evaluation of residuals of traumatic brain injury evaluated as 10 percent disabling.

3.  Evaluation of lumbosacral strain evaluated as 10 percent disabling.

4.  Entitlement to service connection for a chronic heart condition.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2001 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was certified to the Board by the RO in Lincoln, Nebraska.  


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal on all issues.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In February 2017, the Veteran submitted a statement stating that he wished to withdraw his appeal on all issues.  Thus, there remain no allegations of errors or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


